Rumsey, J..
(concurring):
I concur fully in the opinion of .Mr. Justice Patterson, but it seems t.o me that some mention should be made of the exception to that portion of the charge of the court in which the jury were instructed that if the plaintiff was assaulted as she and her husband and her witnesses swear she was assaulted, she was entitled to recover-reasonable damages from the company, because the company was-responsible for the acts of its conductor of that character, committed as these acts are said to have been committed. The defendant-excepted to so much of the charge as told the jury that the defendant was. liable for the acts of the conductor committed as these were, said to have been committed. What the court said, however, in that connection was sustained by authority. The defendant was a. common carrier whose duty it was to carry Mrs. Franklin safely and to treat her respectfully and to protect her against any injury arising from the negligence or willful misconduct of its servants while engaged in performing the duty which it owed to her. (Stewart v. Brooklyn & Crosstown R. R. Co., 90 N. Y. 588 ; Palmeri v. Manhattan R. Co., 133 id. 265.) Within these cases the defendant was clearly liable for the assault if it was made, and the court was correct in so instructing the jury.